                       UNITED STATES DISTRICT COURT
                        MIDDLE DISTRICT OF FLORIDA
                              OCALA DIVISION

RAFAEL W. GARCIA,

      Petitioner,

v.                                               Case No. 5:21-CV-00279-WFJ-PRL

SECRETARY, DEPARTMENT
OF CORRECTIONS,

      Respondent.
                      ________ /

                                        ORDER

      Mr. Garcia, a prisoner serving a Florida sentence of conviction, initiated this

action by filing a petition for a writ of habeas corpus under 28 U.S.C. § 2254. (Doc. 1).

The Petition is without merit on its face and the Court denies it without need for a

Response.

I. RELEVANT BACKGROUND AND PROCEDURAL HISTORY

      Mr. Garcia was sentenced to 22 months’ incarceration on November 19, 2020, for

the Florida crimes of felon in possession of a firearm, and for possession of MDMA.

(Doc. 1 at 1). This was pursuant to a plea. He took no appeal. Id. at 1-2. He states the

reason he took no appeal was “time barred and plea bargain.” Id. at 7.

      In December 2020, Mr. Garcia filed in his trial court a motion to set aside or vacate

sentence, under Rule 3.850, Florida Rules of Criminal Procedure, alleging ineffective

assistance of counsel. Basically he contended that the lawyer who handled his plea

withheld information from him and coerced him into the guilty plea. Id. The state court

                                            1
dismissed the motion “as conclusory,” but gave Mr. Garcia sixty days to amend. See id.

at 5. Mr. Garcia did not amend his motion or appeal.

      In January 2021, Mr. Garcia filed a motion for reduction in, or correction of

sentence, under Rule 3.800, Fla. R. Crim. P., in the same court. Id. at 4. The trial court

apparently dismissed this motion “outright.” See id. at 5. Mr. Garcia did not appeal.

      Mr. Garcia brings his ineffective assistance of counsel claim here in two grounds.

Ground 1 alleges that trial counsel told him there was a plea offer, and if he did not take

it within 30 days the Court would “raise the plea.” The lawyer “did not inform me that I

could counter the plea or challenge it in anyway [sic] just stated that if I don’t take it I

can receive 20 years.” Id. at 5. As to the second ground, Mr. Garcia states in toto: “On

November 19, 2020 at my sentencing he stated on record (see sentencing minutes) that if

we (he and I) would have taken this case to trial we would’ve beaten it unbeknownst to

me. He told me during an attorney client meeting we didn’t stand a chance.” Id. at 7.

II. EXHAUSTION AND PROCEDURAL DEFAULT

      The writ of habeas corpus cannot be granted unless the petitioner has exhausted

all available state court remedies. Coleman v. Thompson, 501 U.S. 722, 731 (1991); Lucas

v. Sec’y, Fla. Dep’t of Corr., 682 F.3d 1342, 1351 (11th Cir. 2012) (citing 28 U.S.C. §

2254(b), (c)). Exhausting state remedies requires a petitioner to “fairly present” his claims

in each appropriate state court “thereby alerting that court to the federal nature of the

claim.” Baldwin v. Reese, 541 U.S. 27, 29 (2004) (citing O’Sullivan v. Boerckel, 526 U.S.

838, 848 (1999) and Duncan v. Henry, 513 U.S. 364, 365 (1995) (per curiam)).



                                             2
       Under the procedural default doctrine, a claim raised in a federal habeas petition

is barred from review if the claim was not raised in state court and “the court to which

the petitioner would be required to present [the] claims in order to meet the exhaustion

requirement would now find the claims procedurally barred.” Coleman, 501 U.S. at 735

n.1. To avoid a procedural default, a petitioner must show “either cause for and actual

prejudice from the default or fundamental miscarriage of justice from applying the

default.” Lucas, 682 F.3d at 1353; Smith v. Jones, 256 F.3d 1135, 1138 (11th Cir. 2001).

III. ANALYSIS

       The claims are entirely unexhausted. No ground is asserted or present for excusing

this failure.

       Before presenting federal constitutional claims to a federal court in a habeas

petition, “state prisoners must give the state courts one full opportunity to resolve any

constitutional issues by invoking one complete round of the State’s established appellate review

process.” O’Sullivan, 526 U.S. at 845 (emphasis added). In Florida, exhaustion requires

not only the filing of a post-conviction motion, but an appeal from its denial. See Leonard

v. Wainwright, 601 F.2d 807, 808 (11th Cir. 1979). Petitioner did not appeal from the trial

court, nor appeal either of his post-conviction motions. Nor does he request time or show

any intention to do so now. Consequently, his claims are unexhausted. And, because Mr.

Garcia may not now return to state court to appeal the denial of his trial motion, or to

file a post-conviction remedies, the claims are procedurally defaulted. See Fla. R. App. P.

9.110(b) (appellate court’s jurisdiction of appeal proceedings to review final orders of



                                               3
lower tribunals shall be invoked by filing an original and one copy of a notice with clerk

of lower tribunal within 30 days of rendition of order to be reviewed).

       Mr. Garcia has not overcome this procedural default by showing cause and

prejudice, or a fundamental miscarriage of justice. 1 Nor was there any impediment

present or here asserted for failure to appeal the trial court’s denial of his motions to

vacate plea/sentence. 2

       In sum, the claims raised in Mr. Garcia’s petition are unexhausted, and Mr. Garcia

has failed to show cause or seek any remedy that might excuse the procedural default.

Accordingly, his claims are barred from federal review.

       It is therefore ORDERED that:

       1. The Petition for Writ of Habeas Corpus (Doc. 1) is DENIED.

       2. The Clerk of the Court shall enter judgment accordingly and close this case.

                           Certificate of Appealability (COA) and

                 Leave to Proceed on Appeal In Forma Pauperis Denied

       A COA will issue only if Mr. Garcia makes “a substantial showing of the denial

of a constitutional right.” 28 U.S.C. § 2253(c)(2). Generally, a petitioner must



1 See Cobb v. Sec’y, Fla. Dep’t of Corr., 2018 WL 4587098, at *2 (11th Cir. Sept. 11, 2018)
(“Exhaustion or procedural default may be excused if the petitioner establishes a fundamental
miscarriage of justice, meaning actual innocence.”) (unpublished) (citation omitted). Mr. Garica
has neither alleged nor demonstrated that he is actually innocent of the offense for which he was
convicted.

2 Filing a notice of appeal is a simple task. See, e.g., Avery v. Hendricks, 2006 WL 2627945 *3
(D.N.J. Sept. 13, 2006) (rejecting pro se litigant’s claim that legal services were necessary to file
a notice of appeal and noting that “a notice of appeal is of no great legal moment” and that a
“simple letter stating an intent to appeal” would have been sufficient).
                                                  4
demonstrate that reasonable jurists would find this Court’s assessment of the

constitutional claims debatable or wrong. Tennard v. Dretke, 542 U.S. 274, 282 (2004)

(quotation omitted), or that “the issues presented were ‘adequate to deserve

encouragement to proceed further.’” Miller El v. Cockrell, 537 U.S. 322, 335-36 (2003)

(quoting Barefoot v. Estelle, 463 U.S. 880, 893 n.4 (1983)).

      Where, as here, claims have been rejected on procedural grounds, the petitioner

must show that “jurists of reason would find it debatable whether the petition states a

valid claim of the denial of a constitutional right and that jurists of reason would find it

debatable whether the district court was correct in its procedural ruling.” Id.; Webster v.

Moore, 199 F.3d 1256, 1257 n. 2 (11th Cir. 2000) (dismissal of habeas petition as time

barred is procedural). Mr. Garcia cannot make that showing. And since he is not entitled

to a COA, he is not entitled to appeal in forma pauperis

      Accordingly, a Certificate of Appealability is DENIED in this case. And because

Mr. Garcia is not entitled to a Certificate of Appealability, he is not entitled to proceed

on appeal in forma pauperis.

      ORDERED in Tampa, Florida on May 28, 2021.




Copies to:
Petitioner Garcia, pro se

                                              5
